DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 06/30/2022, with respect to rejections of claims 2-25 on the ground of nonstatutory double patenting, have been fully considered but they are not persuasive. The rejections remain until a terminal disclaimer is filed and approved.
Applicant's arguments, with respect to rejection of claims 2-6, 8-12, 14-18, and 20-24 under 35 U.S.C. 103,  have been fully considered but they are not persuasive. 
Regarding independent claims 2, 8, 14, and 20, the applicant’s main argument is that, the cited references do not teach or suggest the features of “selecting a first subset of a sample pattern for a pixel corresponding to a left eye display frame and selecting a second subset of the sample pattern for the pixel corresponding to a right eye display frame.
The examiner respectfully disagrees. GOLAS et al discloses a process called advection, which produces a different sample patterns from frame to frame. Although Figs. 6 and 7 use the 4x4 tiles as examples, the process is applied to whole frame of the image. In Fig. 16, and related paragraph [0073], the advection is applied to stereoscopic rendering/display. It states, “Referring to FIG. 16, consider the case where separate images are generated for each eye, corresponding to a left eye image and a right eye image. Advection may be used to improve the efficiency of the stereoscopic rendering. In one embodiment a left image is generated. A translation motion, motiontrans, is defined as the translation to transform portions of the left-eye image to a right eye image.” There are two key factors here. First, “separate images are generated for each eye, corresponding to a left eye image and a right eye image”. The left eye image and the right eye image may be different. Second, the right eye image is a transformed version of the left-eye image. The advection is used in the transform. Referring back to Figs. 6 and 7 for the description of the advection, it is clear that the generation of the left eye image and right eye image would use different sample patterns. The rejection cited Uralsky et al for selecting a first subset and a second subset of a sample pattern; and rendering display frames with one of the sample pattern or the respective first and second subsets of the sample pattern. The combination of GOLAS et al and Uralsky et al renders the claims obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The same rationale applies to the dependent claims. Therefore claims 2-6, 8-12, 14-18, and 20-24 remain rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10, 235,794 B2 in view of GOLAS et al (U.S. Pub. 2015/0379674 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim recites all limitations of the instant claims, as show in the table below.
17/180188
10,235,794 B2
20. A method comprising: 



selecting a first subset of a sample pattern for a pixel corresponding to a left eye display frame and selecting a second subset of the sample pattern for the pixel corresponding to a right eye display frame; and 


rendering, based on one or more criteria, the left and right eye display frames with one of the sample pattern or the respective first and second subsets of the sample pattern;
 





wherein when the one or more criteria includes a fovea region, an object inside the fovea region is rendered in accordance with the sample pattern and an object outside of the fovea region is rendered in accordance with the respective first and second subsets of the sample pattern.

5. A method of processing a pixel, comprising: 
selecting a sample pattern for a pixel; 
selecting a first subset of the sample pattern for the pixel corresponding to a left eye display frame; 
selecting a second subset of the sample pattern for the pixel corresponding to a right eye display frame, wherein the second subset is different from the first subset; 
rendering the left eye display frame in accordance with the first subset of the sample pattern; rendering the right eye display frame in accordance with the second subset of the sample pattern; 
setting one or more criteria; and rendering the left and right eye display frames with one of the full sample pattern and the respective first and second subsets of the sample pattern based on the criteria,
 wherein the criteria comprise a depth threshold, the method further comprising: rendering an object inside the depth threshold in accordance with the full sample pattern for the pixel; and rendering an object outside the depth threshold in accordance with the respective first and second subsets of the sample pattern.
2,8,14,20
1,5,9
3,9,15,21
1,5,9
4,10,16,22
4,8,12
5,11,17,23
2,6,10
6,12,18,24
3,7,11
7,13,19,25
1,5,9

It is seen that the conflicting claim 5 recites all limitations of the instant claim 20 except for rendering an object inside/outside the depth threshold vs. rendering an object inside/outside the fovea region. GOLAS et al, in the same field of endeavor, discloses rendering an object inside and outside the fovea region with different sampling pattern (see paragraph [0074]). In view of GOLAS et al, the instant claim 20 is an obvious variant of the conflicting claim 5. It is also seen that, the conflicting claims 1 and 9 are obvious variants of claim, and instant claims 2, 8, and 14 are obvious variants of claim 20. Other claims in the table are in the similar nature.
Claims 2-6, 8-12, 14-18, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9-11, and 13-15 of U.S. Patent No. 10,930,046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim recites all limitations of the instant claims, as show in the table below.
17/180188
10,930,046 B2
20. A method comprising: 


selecting a first subset of a sample pattern for a pixel corresponding to a left eye display frame and selecting a second subset of the sample pattern for the pixel corresponding to a right eye display frame; and 

rendering, based on one or more criteria, the left and right eye display frames with one of the sample pattern or the respective first and second subsets of the sample pattern;

 


wherein when the one or more criteria includes a fovea region, an object inside the fovea region is rendered in accordance with the sample pattern and an object outside of the fovea region is rendered in accordance with the respective first and second subsets of the sample pattern. 
5. A method of processing a pixel, comprising: 
selecting a sample pattern for a pixel; selecting a first subset of the sample pattern for the pixel corresponding to a left eye display frame; selecting a second subset of the sample pattern for the pixel corresponding to a right eye display frame, wherein the second subset is different from the first subset; 
rendering, based on one or more criteria, the left and right eye display frames with one of the sample pattern or the respective first and second subsets of the sample pattern; and selecting a different subset of the sample pattern for the first subset for a current left eye display frame as compared to the first subset for a previous left eye display frame, 
wherein the one or more criteria comprises a fovea region, and wherein an object inside the fovea region is rendered in accordance with the sample pattern and an object outside of the fovea region is rendered in accordance with the respective first and second subsets of the sample pattern.
2,8,14,20
1,5,9,13
3,9,15,21
1,5,9,13
4,10,16,22
3,7,11,15
5,11,17,23
1,5,9,13
6,12,18,24
2,6,10,14


It is seen that the conflicting claim 5 recites all limitations of the instant claim 20. That is, the instant claim 20 is an obvious variant of the conflicting claim 5. It is also seen that, the conflicting claims 1 and 9 are obvious variants of claim 5, and instant claims 2, 8, and 14 are obvious variants of claim 20. Other claims in the table are in the similar nature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 8-12, 14-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over GOLAS et al (U.S. Pub. 2015/0379674 A1), and in view of Uralsky et al (U.S. Pub. 2016/0071246 A1, already of record).
Regarding claim 20, GOLAS et al teaches a method (Figs. 6, 16) comprising: 
               selecting trans, is defined as the translation to transform portions of the left-eye image to a right eye image.” Sampling rates/patterns for left eye image and right eye image. Referring back to Figs. 6 and 7 for the description of the advection, which produces different sample patterns for the image frames.); and
        rendering, based on one or more criteria, the left and right eye display frames with one of the sample pattern or the rendering. A higher number of samples are rendered in region 1720; a lower number of samples are rendered in region 1710.).
However, GOLAS et al does not explicitly teach selecting a first subset and a second subset of a sample pattern; and rendering, based on one or more criteria, the left and right eye display frames with one of the sample pattern or the respective first and second subsets of the sample pattern; wherein when the one or more criteria includes a fovea region, an object inside the fovea region is rendered in accordance with the sample pattern and an object outside of the fovea region is rendered in accordance with the respective first and second subsets of the sample pattern.
Uralsky et al, in the same field of endeavor, teaches selecting a first subset and a second subset of a sample pattern; and rendering display frames with one of the sample pattern or the respective first and second subsets of the sample pattern (e.g., Figs. 7A-7D, and related description in paragraphs [0097]-[0102]. Figs. 7A-7D show examples 4 sample patterns. In each pattern, there are two subsets, the white samples and the black samples for different frames. If the subset of white samples is used for a current display frame, the subset of black samples would be used for a previous display frame.). The combination of GOLAS et al and Uralsky et al would yield the claimed limitations, including rendering, based on one or more criteria, the left and right eye display frames with one of the sample pattern or the respective first and second subsets of the sample pattern; wherein when the one or more criteria includes a fovea region, an object inside the fovea region is rendered in accordance with the sample pattern and an object outside of the fovea region is rendered in accordance with the respective first and second subsets of the sample pattern. The proposed combination may be selecting a first subset of the sample pattern (e.g., the white samples) for the pixel corresponding to a left eye display frame and selecting a second subset of the sample pattern (e.g., the black samples) for the pixel corresponding to a right eye display frame; and using the subsets of the sample pattern (white or black) outside of the fovea region and the complete sample pattern (white and black) inside of the fovea region, as in GOLAS et al. The rationale of the combination may be use of known technique to improve similar devices (methods, or products) in the same way, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in GOLAS et al and Uralsky et al to obtain the claimed features.
Regarding claim 21, the combination of GOLAS et al and Uralsky et al would suggest the method of claim 20, wherein a number of samples in the first subset is different than a number of samples in the second subset (e.g., selecting one subset as in Fig. 7A and another subset as in Fig. 7B, as in Uralsky et al).
Regarding claim 22, the combination of GOLAS et al and Uralsky et al would suggest the method of claim 20, wherein the sample pattern comprises one of a 1X, 2X, 4X, 8X, or 16X multi-sample anti-aliasing pattern, and wherein each of the first subset and the second subset is selected from a plurality of subset patterns of the sample pattern (see Uralsky et al: Figs. 7A-7D).
Regarding claim 23, the combination of GOLAS et al and Uralsky et al would suggest the method of claim 22, wherein for each successive display frame a different subset of the sample pattern is selected for the first subset and for the second subset as compared to the respective first subset and second subset for a previous display frame (See GOLAS et al: Fig. 6A, different samples from frame to frame).
Regarding claim 24, the combination of GOLAS et al and Uralsky et al would suggest the method of claim 23, wherein the selection of the first subset and the selection of the second subset are each rotated in successive display frames among the plurality of subset patterns of the sample pattern (See GOLAS et al: Fig. 6A. In the first row, the samples of each frame is a rotated version of the previous frame).
Claims 14-18 recite at least one non-transitory computer readable storage medium comprising a set of instructions which, when executed by a computing device, cause the computing device to perform the method as in claims 20-24. The combination of GOLAS et al and Uralsky et al would suggest at least one non-transitory computer readable storage medium comprising a set of instructions which, when executed by a computing device, cause the computing device to perform the method as in claims 20-24 (GOLAS et al: paragraph [0075], “a set of computer instructions stored on a computer readable medium, such as a memory device”. Also see rejection of claims 20-24 above.).
Claims 8-12 recite a graphics apparatus comprising: memory; and logic communicatively coupled to the memory, the logic implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic to perform the method as in claims 20-24. The combination of GOLAS et al and Uralsky et al would suggest a graphics apparatus comprising: memory; and logic communicatively coupled to the memory, the logic implemented at least partly in one or more of configurable logic or fixed-functionality hardware logic, the logic to perform the method as in claims 20-24 (GOLAS et al: Fig. 2, and paragraph [0027], GPU, graphics pipeline; paragraph [0075], memory device, integrated circuits, etc. Also see rejection of claims 20-24 above.).
Claims 2-6 recite a graphics system comprising: a head-mounted display (HMD); and a semiconductor apparatus coupled to the HMD, the semiconductor apparatus comprising logic implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to perform the method as in claims 20-24. The combination of GOLAS et al and Uralsky et al would suggest a graphics system comprising: a head-mounted display (HMD); and a semiconductor apparatus coupled to the HMD, the semiconductor apparatus comprising logic implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic to perform the method as in claims 20-24 (GOLAS et al: Fig. 2, and paragraphs [0016], [0027], [0073], a graphics system, GPU, graphics pipeline, stereoscopic rendering. Also see rejection of claims 20-24 above. Note: The cited references do not explicitly disclose a head-mounted display (HMD). However, GOLAS et al discloses stereoscopic rendering, which is commonly implemented on a device with HMD.).
Allowable Subject Matter
Claims 7, 13, 19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and other rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 7, 13, 19, and 25, the prior art references of GOLAS et al and Uralsky et al, as well as other references of record, disclose various limitations of the claims, including their parent claims. However, the prior art failed to discloses all limitations of the claims, including their parent claims, and to show the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIZE MA/Primary Examiner, Art Unit 2613